Title: To James Madison from Clement Biddle, 4 August 1802
From: Biddle, Clement
To: Madison, James


Letter not found. 4 August 1802, Philadelphia. Mentioned in Daniel Brent to Biddle, 12 Aug. 1802 (DNA: RG 59, DL, vol. 14), as a request for information about a claim for flour furnished by Thomas Truxtun to the French republic in 1794. Brent informed Biddle in JM’s absence that “a full and careful search among the Reports to this Department from our Agents at Paris” had not revealed anything about the claim.
